Citation Nr: 1733057	
Decision Date: 08/15/17    Archive Date: 08/23/17	

DOCKET NO.  13-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for a skin disability of the face.

5.  Entitlement to a rating in excess of 20 percent for service-connected reflux esophagitis with irritable bowel syndrome.

6.  Entitlement to a rating in excess of 10 percent for service-connected removal of the gallbladder.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected scar, status post removal of gallbladder.

8.  Entitlement to a compensable rating for service-connected residuals of excision of ganglion cysts of the bilateral wrists.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to December 1995.  The appellant in this case is the Veteran's wife, who was appointed as his fiduciary after the Veteran was deemed incompetent to handle the disbursement of VA funds in April 2016.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this case is with the VA RO in New Orleans, Louisiana.    

During the pendency of this appeal, a July 2013 rating decision granted the Veteran service connection for irritable bowel syndrome.  In a December 2015 rating decision, the RO combined the ratings for service-connected reflux esophagitis and irritable bowel syndrome and continued the 20 percent disability previously attributed only to reflux esophagitis.  Thus, the issue on appeal has been recharacterized as set forth on the title page. 


FINDING OF FACT

In a statement submitted in September 2016, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his claims to reopen claims of entitlement to service connection for back and bilateral knee disabilities; of entitlement to service connection for diabetes mellitus, type II, and a skin disability of the face; and of entitlement to higher ratings for reflux esophagitis with irritable bowel syndrome, removal of gallbladder, scar, status post removal of gallbladder, and residuals of excision of ganglion cysts of the bilateral wrists.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a skin disability of the face have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 20 percent for service-connected reflux esophagitis with irritable bowel syndrome have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

6.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for service-connected removal of the gallbladder have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

7.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent for service-connected scar, status post removal of gallbladder, have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

8.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable rating for service-connected residuals of excision of ganglion cysts of the bilateral wrists have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a September 2016 statement, the Veteran, through his representative, requested the withdrawal of all issues on appeal, which consists of the following claims:  to reopen claims of entitlement to service connection for back and bilateral knee disabilities; of entitlement to service connection for diabetes mellitus, type II, and a skin disability of the face; and for higher ratings for reflux esophagitis with irritable bowel syndrome, removal of gallbladder, scar, status post removal of gallbladder, and residuals of excision of ganglion cysts of the bilateral wrists.  Thus, pursuant to the Veteran's request, those claims are considered withdrawn. 

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding the issues set forth on the title page of this decision, and hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The claim for whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability is dismissed.

The claim for whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability is dismissed.

The claim of entitlement to service connection for diabetes mellitus, type II, is dismissed.

The claim of entitlement to service connection for a skin disability of the face is dismissed.

The claim of entitlement to a rating in excess of 20 percent for reflux esophagitis with irritable bowel syndrome is dismissed.

The claim of entitlement to a rating in excess of 10 percent for removal of gallbladder is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for scar, status post removal of gallbladder, is dismissed.

The claim of entitlement to a compensable rating for residuals of excision of ganglion cysts of the bilateral wrists is dismissed.



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


